Opinion by
Quinan, J.
§ 1294. Receipt is only prima facie evidence, etc. A receipt for money is only prima facie evidence of payment. It is not conclusive. It may be explained or contradicted by parol. So it is held that a discharge on an execution is only a receipt and may be explained by parol evidence. [3 Foster, 555.]
§ 1295. Attorney at law; discharge of debt by. An attorney at law has no right to discharge the debt of his client without receiving full satisfaction, and the client is not bound by such act, but would be entitled to recover all of the debt that had not actually been paid to the attorney. But if the attorney has authority to collect the debt, and does collect a portion of it, his client is bound by his act to the extent of such collection. [McAlpin v. Cassidy, 17 Tex. 462; Wright v. Daily, 26 Tex 730.]
§ 1296. Payment to an attorney. A party who pays a debt to an attorney, who is authorized to collect it, is under no obligation to see that the attorney appropriates it properly, although he may have had reason to suspect that the attorney would misappropriate it. Such party is under no obligation to assume the protection of the attorney’s client, so long as he is himself no party to the misconduct of the attorney, and has no interest in it, and no profit thereby.
§ 1297. Exclusion of evidence; not reversible error, tuhen. The exclusion of admissible evidence will not be error for which the judgment will be reversed, where it appears that the excluded evidence was supplied on the trial by other evidence, to such an extent that no injury has resulted to the party offering it, and that the verdict could not have properly been otherwise, had the excluded evidence been admitted. [Sears v. Sears, 45 Tex. 557.]
§ 1298. Injunction; damages for delay. The assessment of the ten per cent, damages for delay, allowed by the *753statute [Pas. Dig. 3935; R. S. 2894], is within the discretion of the judge, and that discretion, unless there appears to have been manifest error, will not be revised. [Ross v. Lister, 14 Tex. 469; Fall v. Ratliff, 10 Tex. 291.]
Affirmed.